Appellant was convicted of being a vagrant and his punishment assessed at a fine of $200.
No motion for a new trial accompanies the record. The record contains no bills of exception, nor a statement of facts. The only notice of appeal contained in the record is recited in the recognizance, the conditions of which are that he shall appear before the court from day to day and from term to term in order to abide the judgment of the Court of Criminal Appeals of the State of Texas in this case. This recital has been held to be insufficient to confer jurisdiction on this court.
The appeal is, therefore, dismissed.
Dismissed.